Exhibit 10.21

 

NABI BIOPHARMACEUTICALS

5800 PARK OF COMMERCE BOULEVARD, N.W.

BOCA RATON, FLORIDA 33487

 

Effective as of December 20, 2004

 

H. Le Roux Jooste

xxxxx

xxxxx

 

Dear Le Roux:

 

You have agreed to serve as Senior Vice-President (SVP) Global Sales and
Marketing for Nabi Biopharmaceuticals (“Nabi”) which term for purposes of this
Agreement shall include affiliates of Nabi Biopharmaceuticals. The following are
the terms of such employment:

 

1. TERM: You will serve as a SVP Global Sales and Marketing for a period
beginning as of the date hereof and ending on January 1, 2008, unless your
employment is sooner terminated as provided below (the “Employment Period”). In
the event that your employment by the Company continues beyond the Employment
Period, the terms and conditions of this Agreement shall continue except that
your continued employment by the Company may be terminated by either party upon
thirty (30) days’ prior notice unless you and the Company shall have entered
into a written agreement to the contrary.

 

2. SALARY: Your salary will be $290,000 per year, payable bi-weekly during the
Employment Period. Your salary will be subject to discretionary annual increases
as determined by Nabi’s Board of Directors.

 

3. BONUS: You will be entitled to participate in Nabi’s VIP Management Incentive
Program or any comparable bonus plan maintained by Nabi (“Bonus Plan”). Your
participation in the Bonus Plan shall be subject to the terms and conditions of
the Bonus Plan.

 

Unless the Employment Period is terminated for “cause” pursuant to Section 7(B)
(b) below, if the Employment Period ends during a calendar year, your bonus
compensation opportunity shall be pro rated based upon the number of full
calendar months you were employed and the amount of bonus compensation which
would have been payable with respect to such year pursuant to the Bonus Plan. If
the Employment Period is terminated pursuant to Section 7 (B)(b) below, no bonus
compensation shall be payable with respect to the calendar year during which the
Employment Period is terminated. Bonus payments, if applicable, shall be payable
within 120 days after the end of the relevant calendar year.



--------------------------------------------------------------------------------

4. AUTO ALLOWANCE: While an employee under the terms of this Agreement, you
shall receive an auto allowance of not less than $1200.00 per month.

 

5. BENEFITS: During the Employment Period, you will be eligible to participate
in such fringe benefits programs as are accorded to other similarly situated
Nabi employees. In addition, Nabi shall pay you an Executive Bonus, grossed up
for taxes, so that you can make a $12,000 contribution to your Supplemental
Executive Retirement Plan (the “SERP”) and provide you at Nabi’s cost with term
life insurance of $500,000 in excess of the term life insurance coverage Nabi
provides to its employees generally. Nabi shall cover the cost of financial
planning services up to $3000.00/year. Nabi shall also pay your reasonable
social dues at a single club.

 

6. DUTIES AND EXTENT OF SERVICES:

 

(A) During the Employment Period, you agree to devote substantially all of your
working time, and such energy, knowledge, and efforts as is necessary to the
discharge and performance of your duties provided for in this Agreement and such
other reasonable duties and responsibilities consistent with your position as
are assigned to you from time to time by the person to whom you report. You
shall be located primarily in Nabi’s Boca Raton, Florida facilities, but shall
travel to other locations from time to time as shall be reasonably required in
the course of performance of your duties.

 

(B) During the Employment Period, you shall serve as a SVP Global Sales and
Marketing. You shall have such duties as are delegated to you by the person to
whom you report provided that such duties shall be reasonably consistent with
those duties assigned to executive officers having similar titles in
organizations comparable to Nabi.

 

7. TERMINATION:

 

(A) The Employment Period shall terminate upon your death. You may also
terminate the Employment Period upon thirty (30) days’ prior written notice to
Nabi. Any termination pursuant to this Section 7(A) shall not affect any bonus
compensation applicable to the year of such termination, provided that, if
applicable, any bonus compensation payable pursuant to Section 3 of this
Agreement shall be pro rated as provided for in Section 3.

 

(B) Nabi may terminate the Employment Period (a) in the event Nabi reasonably
determines that you are unable to perform the essential functions of your
position, with or without reasonable accommodation, for any three (3)
consecutive months as the result of mental or physical incapacity or (b) for
“cause”, which is defined as (i) acts of fraud or embezzlement or other
felonious acts by you, (ii) your refusal to comply with reasonable directions in
connection with the performance of your duties as provided for in Section 6 of
this Agreement after notice of such failure is delivered to you, (iii) failure
to comply with the provisions of Section 9 or 10 of this

 

2



--------------------------------------------------------------------------------

Agreement or (iv) your gross negligence in connection with the performance of
your duties as provided for in this Agreement, provided that, in the event of a
proposed termination under clause (ii) or clause (iv) of this clause (B), you
shall receive ten (10) days’ prior written notice of such proposed termination
and within such period you shall be afforded an opportunity to be heard by
Nabi’s Board of Directors or a duly appointed committee of the Board as to
whether grounds for termination under these clauses exists.

 

(C) Nabi may otherwise terminate the Employment Period upon thirty (30) days’
prior notice to you.

 

(D) Your confidentiality and non-competition agreements set forth in Sections 9
and 10 below and your agreement to cooperate set forth in Section 11 below shall
survive the termination of your employment regardless of the reasons therefor.

 

8. SEVERANCE

 

(A) In the event that (a) your employment terminates pursuant to Section 7C or
(b) after the expiration of the Employment Period, if your employment continues
as provided in Section 1, either you give notice of termination of employment to
the Company or the Company gives you notice of termination of employment other
than for cause (as defined above) or disability, and provided that (i) within
thirty (30) days prior to the expiration of the Employment Period Nabi had not
offered to renew this Agreement on terms no less favorable to you than the terms
then in effect, and (ii) within ninety (90) days following the expiration of the
Employment Period Nabi has not tendered to you a new employment agreement
executed on behalf of Nabi and containing such no less favorable terms, you
shall receive the benefits set forth in Sections 8B, 8C and 8D. In the event
your employment terminates pursuant to Section 7B (a), or as a result of your
death, you shall receive the benefit set forth in Section 8D. Notwithstanding
the foregoing provisions of this Section 8A, in the event your employment
terminates under circumstances that entitle you to receive compensation and
other benefits pursuant to the December 20, 2004 Change of Control Severance
Agreement between you and Nabi (the “Change of Control Severance Agreement”),
you shall not receive the benefits set forth in Section 8B, 8C and 8D.

 

(B) Based on the effective date of such termination and subject to the following
provisions of this Section 8(B), Nabi will pay you severance pay as defined in
(i) and (ii) below (“Severance Pay”) and maintain in effect such fringe benefits
as are accorded to other similarly situated employees (to the extent allowed
under, and subject to the limitations of, applicable plans) for the following
periods: (i) if at the date of termination you shall have been employed by Nabi
for less than twelve months, you shall receive Severance Pay equal to your
monthly base salary as in effect at the time of such termination and benefit
continuation for nine (9) months and (ii) if at the date of termination you
shall have been employed by Nabi for twelve months or more, you shall receive
Severance Pay equal to your monthly base salary and benefit continuation for
eighteen months. Severance Pay shall be made in equal bi-weekly installments.

 

3



--------------------------------------------------------------------------------

(C) The Company shall pay for executive outplacement services up to $18,000 by
an organization selected by Nabi in its sole discretion.

 

(D) Provided that at the date your employment terminates you shall have been
employed by Nabi for a period of at least twelve months, all of your non-vested
stock options, restricted stock or similar incentive equity instruments
(“Options”) shall immediately vest. All such “Options” shall be exercisable for
twelve (12) months past your termination date, except that no “Options” shall be
exercisable beyond the original “Option” expiration date. To the extent the
terms of any “Options” are inconsistent with this Agreement, the terms of this
Agreement shall control.

 

(E) All payments or benefits to you under this Section 8 (other than payments or
benefits already accrued and otherwise due under Nabi’s employee benefit plans
or programs, or as a result of your death) will not be given unless you execute
(and do not rescind) a written employment termination agreement in a form
prescribed by Nabi, containing terms consistent with this Agreement as well as a
general release of all claims against Nabi and related parties with respect to
all matters occurring prior to or on the date of the release, including (but not
limited to) employment matters or matters in connection with your termination.

 

(F) It is the intent of you and Nabi that the provisions of this Section 8 and
all amounts payable to you hereunder meet the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended, to the extent applicable to this
Agreement and such payments. Recognizing such intent and the lack of guidance
currently available under Section 409A, you and Nabi agree to cooperate in good
faith in preparing and executing, at such time as sufficient guidance is
available under Section 409A and from time to time thereafter, such amendments
to this Section 8 as may reasonably be necessary solely for the purpose of
assuring that this Section 8 and all amounts payable to you hereunder meet the
requirements of Section 409A.

 

9. CONFIDENTIALITY: You acknowledge that your duties with Nabi will give you
access to trade secrets and other confidential information of Nabi and/or its
affiliates, including but not limited to information concerning production and
marketing of their respective products, customer lists, and other information
relating to their present or future operations (all of the foregoing, whether or
not it qualifies as a “trade secret” under applicable law, is collectively
called “Confidential Information”). You recognize that Confidential Information
is proprietary to each such entity and gives each of them significant
competitive advantage.

 

Accordingly, you shall not use or disclose any of the Confidential Information
during or after the Employment Period, except for the sole and exclusive benefit
of the relevant company. Upon any termination of the Employment Period, you will
return to the relevant company’s office all documents, computer electronic
information and files, e.g., diskettes, floppies etc. and other tangible
embodiments of any Confidential Information. You agree that Nabi would be
irreparably injured by any breach of your confidentiality agreement, that such
injury would not be adequately compensable by monetary damages, and that,
accordingly, the offended company may specifically enforce the provisions of
this Section by injunction or similar remedy by any court of competent
jurisdiction without affecting any claim for damages.

 

4



--------------------------------------------------------------------------------

10. NON-COMPETITION:

 

(A) You acknowledge that your services to be rendered are of a special and
unusual character and have a unique value to Nabi the loss of which cannot
adequately be compensated by damages in an action at law. In view of the unique
value of the services, and because of the Confidential Information to be
obtained by or disclosed to you, and as a material inducement to Nabi to enter
into this Agreement and to pay to you the compensation referred to above and
other consideration provided, you covenant and agree that, during the term of
your employment by Nabi and for a period of one (1) year after termination of
such employment for any reason whatsoever, you will not, directly or indirectly,
(a) engage or become interested, as owner, employee, consultant, partner,
through stock ownership (except ownership of less than five percent of any class
of equity securities which are publicly traded), investment of capital, lending
of money or property, rendering of services, or otherwise, either alone or in
association with others, in the operations, management or supervision of any
type of business or enterprise engaged in any business which is competitive with
any business of Nabi (a “Competitive Business”), (b) solicit or accept orders
from any current or past customer of Nabi for products or services offered or
sold by, or competitive with products or services offered or sold by, Nabi, (c)
induce or attempt to induce any such customer to reduce such customer’s purchase
of products or services from Nabi, (d) disclose or use for the benefit of any
Competitive Business the name and/or requirements of any such customer or (e)
solicit any of Nabi’s employees to leave the employ of Nabi or hire or negotiate
for the employment of any employee of Nabi. By way of clarification, a
“Competitive Business” is not any business or enterprise in the health care
industry; it is only a business or enterprise in the health care industry that
is competitive with any business of Nabi. Notwithstanding the foregoing, nothing
contained in this Section 10A shall be deemed to prohibit you from being
employed by or providing services to a Competitive Business following a “Change
of Control” (as defined in the Change of Control Agreement) and termination of
your employment if the nature of such employment or services do not compete with
any business engaged in by Nabi immediately prior to the Change in Control.

 

(B) You have carefully read and considered the provisions of this Section and
Section 9 and having done so, agree that the restrictions set forth (including
but not limited to the time period of restriction and the world wide areas of
restriction) are fair and reasonable (even if termination is at our request and
without cause) and are reasonably required for the protection of the interest of
Nabi, its officers, directors, and other employees. You acknowledge that upon
termination of this Agreement for any reason, it may be necessary for you to
relocate to another area, and you agree that this restriction is fair and
reasonable and is reasonably required for the protection of the interests of
Nabi, their officers, directors, and other employees.

 

5



--------------------------------------------------------------------------------

(C) In the event that, notwithstanding the foregoing, any of the provisions of
this Section or Section 9 shall be held to be invalid or unenforceable, the
remaining provisions thereof shall nevertheless continue to be valid and
enforceable as though invalid or unenforceable parts had not been included
therein. In the event that any provision of this Section relating to time period
and/or areas of restriction shall be declared by a court of competent
jurisdiction to exceed the maximum time period or areas such court deems
reasonable and enforceable, said time period and/or areas of restriction shall
be deemed to become, and thereafter be, the maximum time period and/or area
which such court deems reasonable and enforceable.

 

(D) With respect to the provisions of this Section, you agree that damages, by
themselves, are an inadequate remedy at law, that a material breach of the
provisions of this Section would cause irreparable injury to the aggrieved
party, and that provisions of this Section 10 may be specifically enforced by
injunction or similar remedy in any court of competent jurisdiction without
affecting any claim for damages.

 

11. LITIGATION AND REGULATORY COOPERATION: During and after your employment with
Nabi, you shall reasonably cooperate with Nabi in the defense or prosecution of
any claims now in existence or which may be brought in the future against or on
behalf of Nabi which relate to events or occurrences that transpired while you
were employed by Nabi; provided, however, that such cooperation shall not
materially and adversely affect you or expose you to an increased probability of
civil or criminal litigation. Your cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
Nabi at mutually convenient times. During and after your employment with Nabi,
you also shall cooperate fully with Nabi in connection with any investigation or
review of any federal, state or local regulatory authority as any such
investigation or review relates to events or occurrences that transpired while
you were employed by Nabi. Nabi shall reimburse you for all out-of-pocket costs
and expenses incurred in connection with your performance under this Section 11,
including, but not limited to, reasonable attorneys’ fees and costs.

 

12. MISCELLANEOUS: This Agreement and the rights and obligations of the parties
pursuant to it and any other instruments or documents issued pursuant to it
shall be construed, interpreted and enforced in accordance with the laws of the
State of Florida, exclusive of its choice-of-law principles. This Agreement
shall be binding upon and inure to the benefit of the parties hereto, and their
respective successors and assigns. The provisions of this Agreement shall be
severable and the illegality, unenforceability or invalidity of any provision of
this Agreement shall not affect or impair the remaining provisions hereof, and
each provision of this Agreement shall be construed to be valid and enforceable
to the full extent permitted by law. In any suit, action or proceeding arising
out of or in connection with this Agreement, the prevailing party shall be
entitled to receive an award of the reasonable related amount of attorneys’ fees
and disbursements incurred by such party, including fees and disbursements on
appeal. This Agreement and the Change of Control Severance Agreement are a
complete expression of all agreements of the parties relating to the subject
matter hereof, and all prior or contemporaneous oral or written understandings
or agreements shall be null and void except to the extent set forth in this
Agreement.

 

6



--------------------------------------------------------------------------------

This Agreement cannot be amended orally, or by any course of conduct or dealing,
but only by a written agreement signed by the party to be charged therewith. All
notices required and allowed hereunder shall be in writing, and shall be deemed
given upon deposit in the Certified Mail, Return Receipt Requested, first-class
postage and registration fees prepaid, and correctly addressed to the party for
whom intended at its address set forth under its name below, or to such other
address as has been most recently specified by a party by one or more
counterparts, each of which shall constitute one and the same agreement. All
references to genders or number in this Agreement shall be deemed
interchangeably to have a masculine, feminine, neuter, singular or plural
meaning, as the sense of the context required.

 

If the foregoing confirms your understanding of our agreements, please so
indicate by signing in the space provided below and returning a signed copy to
us.

 

Nabi Biopharmaceuticals 5800 Park of Commerce Boulevard, N.W. Boca Raton,
Florida 33487

 

BY:  

/s/ Thomas H. McLain

--------------------------------------------------------------------------------

    Thomas H. McLain     CEO and President

 

Accepted and agreed:

/s/ H. Le Roux Jooste

--------------------------------------------------------------------------------

H. Le Roux Jooste xxxxx xxxxx

 

7